The purported transcript of record lodged in this Court is in such condition that the Court cannot properly assume to determine the merits of the case.
We would be warranted in entering an order summarily dismissing the same, but on account of the fact that the plaintiff in error was convicted of murder in the first degree without recommendation to mercy and was sentenced to be electrocuted, we are inclined to pursue a different course.
There appears to have been no attempt to comply with Rule 103, nor with Special Rule 3, for the government of Circuit Courts. The record contains many pages of photostatic *Page 495 
copies, which violate the rules in that they present the reading matter in white on blank background, while the rule requires that if photostatic copies are used at all they must be in black on white background. Three of what purports to be copies of the writ of error are found in the record. One is with the transcript of the record proper and two in the purported bill of exceptions, neither of which is certified. Much of the suggestion (we cannot call it evidence, because it is not authenticated) of what transpired in pais is placed before us in the form of what appears to be copies of some motions, affidavits and exhibits, but they are in no way authenticated or identified so as to be of any value to this Court. What is probably intended to present the bill of exceptions appears to be the original transcript of the testimony and some of the proceedings had at the trial which was presented to the trial judge to become a bill of exceptions. This document indicates that it is an original document and should be now on file in the office of the Clerk of the Circuit Court of Polk County. This document does not contain the introductory certificate required to authenticate and identify it as a bill of exceptions.
For the reasons stated, the plaintiff in error will be allowed, if he wishes to do so, to withdraw the original records, which should be on file in the office of the Clerk of the Circuit Court of Polk County, and to return the same to the files of that court and within thirty days after the date of the filing of this order to file in this Court an amended transcript of the record prepared in such a manner as to conform to the rules of the Circuit Court and to the rules of this Court pertaining to such matters and, if the same is not done, this cause shall and will at the expiration of sixty days from the date of the filing of this order stand dismissed.
It is so ordered. *Page 496 
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BROWN, J. J., concur.